          Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 1 of 40




 1   ROBERT J. ROMERO (SBN 136539)
     DAVID I. DALBY (SBN 114750)
 2   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 3   San Francisco, CA 94111
     Telephone:     415-362-6000
 4   Facsimile:     415-834-9070

 5   Attorneys for Defendants
     Hines Interests LP
 6

 7

 8                                UNTIED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11   WHITSON HUNTER, D'HANTE JACKSON,                ) Case No. 4:21-cv-6316
     individuals,                                    )
12                                                   )
                   Plaintiff,                        ) NOTICE OF REMOVAL BY HINES
13                                                   ) INTERESTS LIMITED PARTNERSHIP
            vs.                                      ) UNDER 28 U.S.C. § 1441 PURSUANT TO 28
14                                                   ) u.s.c. § 1332
     HINES GS PROPERTIES LLC, a corporation;         )
15   and DOES 1 through 100,                         ) State Complaint Filed: July 7, 2021
                                                     )
16                        )
                   Defendant.
                          )
17   _ _ _ _ _ _ _ _ _ _ _)
18
            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
19
            PLEASE TAKE NOTICE that defendant Hines Interests Limited Partnership ("Hines"),
20
     erroneously sued as "Hines GS Properties LLC" ("Defendant") by and through the undersigned
21
     counsel, hereby remove this action to the United States District Court for the Northern District of
22
     California, pursuant to 28 U.S.C. § §1332 and 1441, on the grounds that there is complete diversity
23
     of citizenship between plaintiffs Whitson Hunter and D'Hante Jackson, citizens of the State of
24
     California, and Defendant, which is a citizen of the State of Texas, and the amount in controversy
25
     exceeds the jurisdictional minimum of $75,000, exclusive of interests and costs, as set forth in
26
     Section 1332(a).
27
            The foregoing facts were true at the time the Complaint in this matter was filed and remain
28

                                                     1
                          DEFENDANT HINES INTERESTS LP'S NOTICE OF REMOVAL
                                                                                        I 044098\308742689.vl
             Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 2 of 40




 1   true as of the date of the filing of this notice ofremoval, as more fully set forth below.

 2            1.    On July 7, 2021 , plaintiff fil ed this action against Defendant and Does 1 through 100

 3   by filing a complaint in the Alameda County Superior Court entitled Whitson Hunter, et al. v. Hines

 4   GS Properties LLC, Case No. RG21104022. (Attached as part of Exhibit "A")

 5            2.    The Complaint was served on Defendant on July 16, 2021. A copy of the Proof of

 6   Service evidencing service of process is attached hereto as Exhibit "B".

 7            3.    Exhibit "A" includes copies of the above-referenced Complaint, Summons, Civil

 8   Case Cover Sheet, and related Alameda County Superior Court new case materials and constitute

 9   true and correct copies of all process, pleadings, and orders in the Superior Court, and served on

10   Defendant.

11            4.    Except for the filing of the plaintiffs ' Complaint, no proceedings have taken place in

12   connection with this action in the Alameda County Superior Court.

13            5.    This Notice of Removal was filed with the Clerk of the United States District Court

14   within 30 days after service of the Complaint upon Defendant, and therefore, this Notice is timely

15   under 28 U.S.C. § 1446(b). See Murphy Bros., Inc., v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

16   347-48 (1999). The Complaint was the first paper from which Defendant could ascertain the action

17   was removable.

18            6.    The fictious defendants designated as Does 1 through 100 in the Complaint are

19   merely fictitious defendants who have not been served and whose citizenship shall be disregarded

20   for the purposes of this removal. 28 U.S .C. § 1441 (b); Fristoe v. Reynolds Metal Co., 615 F.2d

21   1209, 1213 (9 th Cir. 1980).

22            7.    This action is a civil action over which this Court has original jurisdiction under 28

23   U.S.C. § 1332, and is one that may be removed to this Court by Defendant pursuant to 28 U.S .C.

24   1441.

25            8.    Plaintiffs were at the time of filing the action, and still are, citizens of the State of

26   California. See Exhibit "A", Complaint, ,r,r 1 and 5.

27            9.    Defendant is a privately held Delaware limited partnership with its principal place of

28   business in Houston, Texas. See Exhibit "C", Declaration of Jay Bennett, ,r 2.

                                                         2
                           DEFENDANT HINES INTERESTS LP 'S NOTICE OF REMOVAL
                                                                                              I 044098\3 08742689. v I
          Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 3 of 40




 1          10.     As noted, Defendant is a Delaware limited partnership having a principal place of

 2   business in Houston, the State of Texas. Accordingly, Defendant is considered a citizen of Texas for

 3   diversity purposes. Harris v. Rand, 682 F.3d 884, 850 (9th. Cir. 2012). Defendant's "nerve center,"

 4   and therefore its principal place of business is Texas because Defendant maintains its company

 5   headquarters in Texas and their "officers direct, control, and coordinate the[ir] company[ies]'

 6   activities" in Texas.    Declaration of Jay Bennett, ,i 2.     See Hertz Corp. v. Friend, 130 S.Ct.

 7   1181,1192 (2010) (ruling that the "nerve center" test is the appropriate test to apply when

 8   ascertaining a corporation's principal place of business).
 9           11.    This Court therefore has original jurisdiction of this action under 28 U.S.C. 1332
10   because Defendant is a citizen of Texas and plaintiffs are citizens of California.
11          12.     With respect to the amount in controversy, "a defendant's notice of removal need

12   only include a plausible allegation that the amount in controversy exceeds the jurisdictional

13   threshold." Dart Cherokee Basin Op. Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014). The amount in

14   controversy for jurisdictional purposes is determined by the amount of damages or the value of the

15   property that is the subject of the action. Hunt v. Washington State Apple Advertising Comm'n.,432

16   US 333, 347-348 (1977); Meisal v. Allstate Indem. Co. , 357 F.Supp 2d 1222, 1225 (E.D. Cal. 2005).

17   This amount may include compensatory damages for "general " or "special" damages (pain and

18   suffering, as well as out-of-pocket loss). In addition, this amount may also include punitive damages

19   if they are recoverable as a matter of state law and it cannot be said to a legal certainty that plaintiff

20   would not be entitled to recover the jurisdictional amount. Anthony v. Security Pacific Financial

21   Services, Inc. 75 F.3d 1250, 1253-1254 (5 th Cit. 1998). Finally, this amount may include attorneys'

22   fees if recoverable by plaintiff by statute, regardless of whether the fee award is mandatory or

23   discretionary. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-1156 (9 th Cir. 1998); Sawyer v.
24   Retail Data, LLC, 2015 WL 3929695 at *3, (C.D. Cal. 2015).
25          13.     Plaintiff Whitson Hunter alleges that he began working for Defendant as a Utility
26   Engineer on or about October 7, 2019. Exhibit "A", Complaint, ,i 8. Plaintiff D'Hante Jackson

27   alleges that he began working for Defendant as a Stationary Engineer on or about January 5, 2020.

28   Exhibit A, ,i 33. The positions that the plaintiffs alleged they were employed in by Defendant at the

                                                         3
                             DEFENDANT HINES INTERESTS LP'S NOTICE OF REMOVAL
                                                                                              I 044098\308742689.vl
          Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 4 of 40




 1   Facebook Fremont location were a Utility Engineer and Stationary Engineer. While employed at the

 2   Facebook Fremont site, plaintiff Whitson Hunter was paid $31.36 hour and plaintiff D'Hante

 3   Jackson was earning $57.02 per hour. See Exhibit "C", Declaration of Jay Bennett. On an annual

 4   basis, calculated based on a 40 hour work week, the plaintiffs' rates of pay are equivalent to earning

 5   $65.228.80 and $118,601.60 a year, respectively.

 6          14.       Plaintiffs seeks general and special damages according to proof, as well as

 7   compensatory damages past and future lost earnings, other employment benefits, prospective

 8   damages, and damages for humiliation, embarrassment, emotional distress and mental anguish.

 9   Exhibit "A", Complaint,    ,r,r 51, 54, 58, 59.   The plaintiffs' Complaint alleges that the plaintiffs were

10   subjected to a shocking and egregious pattern of racist behavior and incidents while working at the

11   Facebook Fremont site. Plaintiffs' Complaint seeks recovery against the defendants under theories

12   of (1) Race Discrimination in Violation of California Government Code §§12940 et seq., the Fair

13   Employment and Housing Act ("FEHA"); (2) Race Harassment in Violation of FEHA; (3) Failure to

14   Prevent Race/Color Discrimination in Violation of FEHA; (4) Failure to Provide Reasonable

15   Accommodation in Violation ofFEHA; and (4) International Infliction of Emotional Distress.

16           15.      A plaintiff prevailing on a cause of action for violation of FEHA is entitled to

17   recovery all economic and noneconomic damages and their attorneys' fees.            State Personnel Bd. v.

18   Fair Employment & Housing Commission, 39 Cal.3d 422, 434 (1985); Cal. Government Code §

19   12965(b) (prevailing party may recover reasonable attorney's fees and costs, including expert

20   witness fees).    The Complaint seeks recovery of lost wages, front pay, back pay, other special

21   damages, general damages for mental pain, anguish and emotional distress, costs of suit; attorneys'

22   fees. (Exhibit "A", Complaint, ,r,r 50-63; Prayer for Relief at p. 14.). These allegations are sufficient

23   for Defendant to establish the amount in controversy has been satisfied.

24           16.      Finally, the Court should also consider plaintiffs claim for prevailing party attorney's

25   fees in determining the amount in controversy. "[W]here an underlying statute authorizes an award

26   of attorneys' fees, either with mandatory or discretionary language, such fees may be included in the

27   amount in controversy." Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998); Sawyer,

28   supra at *3. Here, FEHA authorizes such an award. See Government Code § 12940 et seq. See

                                                            4
                             DEFENDANT HINES INTERESTS LP'S NOTICE OF REMOVAL
                                                                                                 I 044098\308742689.vl
           Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 5 of 40




 l   Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002) (post-removal fees

 2   contribute to amount in controversy when fees are authorized by law); Sasso v. Noble Utah Long

 3   Beach, LLC, No. CV 14-09154-AB (AJWx), 2015 WL 898468, at *5 (C.D. Cal. Mar. 3, 2015) (post-

 4   removal attorneys' fees are part of the "total 'amount at stake,' " quoting Theis Research, Inc. v.

 5   Brown & Bain, 400 F.3d 659, 662 (9th Cir. 2005)); see also Garcia v. ACE Cash Express, Inc., No.

 6   SACV 14-0285-DOC (RNBx), 2014 WL 2468344, at *5 (C.D. Cal. May 30, 2014). Here, plaintiff's

 7   claim for fees is authorized by Cal. Gov't Code § 12965(b), and thus their post-removal attorneys'

 8   fees should be considered part of the "amount at stake" in the action. See Theis, 400 F.3d at 662.

 9   Maintaining even a single-plaintiff employment discrimination claim has been held to "undoubtedly

10   require substantial effort from counsel." See Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1035

11   (N.D. Cal. 2009). Even if plaintiffs attorneys' fees here would alone not satisfy the amount in

12   controversy requirement, when viewed in combination with the special and general compensatory

13   damages sought by plaintiffs, the jurisdictional minimum is satisfied.
14           17.     Pursuant to 28 U.S.C. §1441(a), removal to the United States District Court for the

15   Northern District of California is proper because that District embraces the Alameda County

16   Superior Court, California, the place where this action is currently pending. See 28 U.S.C. §93(c).
17           18.     Pursuant to 28 U.S.C. §1446(d), Defendant will promptly file a copy of this Notice of

18   Removal in the Alameda County Superior Court, and give written notice of the removal of the action

19   to counsel for the plaintiffs.
20           19.     By removing the action to this Court, Defendant does not waive any defenses,

21   objections or motions available to it under state or federal law. Defendant expressly reserves the

22   right to move for dismissal of plaintiffs' claims pursuant to Rule 12 of the Federal Rules of Civil

23   Procedure.
24           20.     Therefore, Defendant files this Notice of Removal of this action from the Superior

25   Court of the State of California in and for the County of Alameda, in which it is now pending, to

26   United States District Court for the Northern District of California.
27           WHEREFORE, pursuant to 28 U.S.C. §§1332 and 1446, Defendant respectfully removes to

28   this Court the action docketed under Case No. RG21104022 in the Superior Court of Alameda

                                                        5
                            DEFENDANT HINES INTERESTS LP'S NOTICE OF REMOVAL
                                                                                           1044098\308742689.v I
          Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 6 of 40




 1   County, California.

 2

 3   DATED: August 16, 2021                        HINSHAW & CULBERTSON LLP
 4
                                               By: Isl David l Dalby
 5                                                 DAVID I. DALBY
                                                   Attorneys for Defendants
 6                                                 Hines Interests LP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28

                                                  6
                           DEFENDANT HINES INTERESTS LP'S NOTICE OF REMOVAL
                                                                              I 044098\308742689.vl
Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 7 of 40




       EXHIBIT "A"
                   Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 8 of 40




                                                                                                                                                     SUM-100
                                           SUMMONS                                                                           FOR COURT USE OHL Y
                                                                                                                         /SOLO PARA USO DE LA COR~
                                  (CITACION JUDICIAL)

 NOTICE TO DEFENDANT:                                                                                                         ENDORseo
 (A VISO AL DEMANDADO):                                                                                                               FILED
                                                                                                                         ALAMEDA COUNT'r
 HINES GS PROPERTIES LLC

 YOU ARE BEING SUED BY PLAINTIFF:                                                                                                JUL O7 2C:'l
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                               CLEA~ OE-_ ~luurcn;..,h i.;(, uf-lT
 WHITSON HUNTER and D'HANTE JACKSON                                                                                By    NORE, GOSPEL
 NOTICE! You have been sued. e court may dec,de against you without your be ng heard unless you respond within 30 days. Read the in orma on'°' '
 below.
     You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time. you may lose the case by default. and your wages, money, and property may
  be taken without further warning from the court.
     There are other legal requirements . You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (WYN1./awhelpcalifomia .orrf), the California Courts Online Self-Help Center
 (WYN1.courtinfo.cs.govlselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of 510,000 or more in a clvll case. The court's lien must be paid before the court will dismiss the case.
  /A VISOI Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidlr en su contra sin escuchar su versi6n. Lea la lnformac/6n a
 conrinuacl6n.
     Tiene 30 DIAS DE CALENDARIO despu~s de que le entreguen esta cttaci6n y papeles lega/es para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una cop/a at demandante. Una ca,ta o una llamada te/etonica no lo protegen. Su respuesta por escrilo tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es poslble que haya un formutan·o que usted pueda usar para su respuesta .
 Puede encontrarestos formu/an·os de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de Califomla (www.sucorte.cs.gov), en ta
 blblioteca de /eyes de su condado o en ta corte que le quede mas cerca. SI no puede pegar la cuota de presentaclon, plda at secretario de ta ccrte que
 le d~ un formu/ario de exencion <Je pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el csso por lncumpl/mlento y ta corte te podra
 qu/tar su sue/do, dlnero y blenes sin m6s advertencla.
     Hay otros requl:;lto:; lega/es. E:; r,,comendable que /lame a un abogado /nmediatamente. SI no conoce a un abogado, puede llama, a un servicio de
 remist6n a abogados. Si no puede pagar a un abogado, e:; posible que cump/a con /os requisilos para obtener servicios legates gratuilos de un
 programs de servicios legates sin fines de lucro. Puede encontrar estos grvpos sin fines de lucro en el sltio web de California Legal Services,
 (www.lawhelpcalifomla.org), en el Centro de Ayuda de las Cortes de Califomla, (www.sucorte.ca.gov) o poni~ndose en contecto con la corte o el
 rolegio de abogados locales. AV/SO: Por fey, la cotte tiene derecho a reclamar las cuotas y los costos exentos por /mponer un gravamen sobre
 cualquler recuperacidn de $10,000 d m6s de valor recibida medianta un acuerdo o una concssi6n de art;itraje en un case de derocho civil. Tlene que
 pagar el gravamen de ta corte antes de que la corte pueda desechar el caso.
The name and address of the court Is:                                                                   CASE NUMBER: (Numero de/ Caso):
(El nombre y direcci6n de la corte es):
24405 Amador Street, Hayward, CA 94544
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la d/recci6n y el numero
de telefono def abogado def demandante, o dal demandante qua no liene abogado, es):
ADANTE D. POINTER, ESQ .,          SBNcfi.22~
                                            1iQa Hr~on St, Ste. 1140, Oakland CA 94612; ANN M. KARIUKI , ESQ ., SBN 2B3306
DATE:                      t                   a ID                          Cler1<, by                             , Deputy
(Fecha)      JUL O'l  tO!                 Executive Officer/Clerk            (Secretario)                     AND REL GOSPEL
                                                                                                                    (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010) .)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 jSEALj
                                     1.    D       as an individual defendant.
                                     2.    D       as the person sued under the fictitious name of (specify):

                                     3.    @       on behalf of (specify):   HINES GS PROPERTIES LLC
                                           under.   D     CCP 416.10 (corporation)                        D       CCP 416.60 (minor)
                                                    D     CCP 416.20 (defunct corporation)                D       CCP 416.70 (conservatee)
                                                    D     CCP 416.40 (association or partnership)         D       CCP 416.90 (authorized person)
                                                    !xx] other (specify):          .      d
                                     4.    D       by personal delivery onCRfcRe9!at1on co e 17061
                                                                                                                                                       Pa o 1 of 1
Form Adopted tor Manda!OI'/ USO                                       SUMMONS                                               Codo of Civil Procedllnl §§ 412.20, 465
Jud1oial Council at Calilomia                                                                                                                   www.coun.!.ca.gov
SVM-100 jRov. J\J/y I , 2009}


                                                                ltP.ri~tlttiis'"".formd   I Save this form I
    Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 9 of 40




               Superior Court of California, County of Alameda
         Alternative Dispute Resolution (ADR) Information Packet

The person who files a civil lawsuit (plaintiff) must include the ADR Information Packet
with the complaint when serving the defendant. Cross complainants must serve the ADR
Information Packet on any new parties named to the action.

    The Court strongly encourages the parties to use some form of ADR before proceeding to
    trial. You may choose ADR by:
         •     Indicating your preference on Case Management Form CM-110;
         •     Filing the Stipulation to ADR and Delay Initial Case Management Conference for
               90 Days (a local form included with the information packet); or
         •     Agree to ADR at your Initial Case Management Conference.

    QUESTIONS? Call (510) 891-6055. Email adrprogram@alameda.courts.ca.gov
    Or visit the court's website at http://www .alameda.courts.ca.gov/adr

                               What Are The Advantages Of Using ADR?
•    Faster -Litigation can take years to complete but ADR usually takes weeks or months.
•    Cheaper - Parties can save on attorneys' fees and litigation costs.
•    More control and flexibility - Parties choose the ADR process appropriate for their case.
•    Cooperative and less stressful - In mediation, parties cooperate to find a mutually
     agreeable resolution.
•    Preserve Relationships - A mediator can help you effectively communicate your
     interests and point of view to the other side. This is an important benefit when you want
     to preserve a relationship.

                               What Is The Disadvantage Of Using ADR?
•    You may go to court anyway- If you cannot resolve your dispute using ADR, you may
     still have to spend time and money resolving your lawsuit through the courts.

                                  What ADR Options Are Available?
•    Mediation -A neutral person (mediator) helps the parties communicate, clarify facts,
     identify legal issues, explore settlement options, and agree on a solution that is acceptable
     to all sides.

     o       Court Mediation Program: Mediators do not charge fees for the first two hours of
             mediation. If parties need more time, they must pay the mediator's regular fees .

ADR Info Sheet.Rev. 12/15/10                                                             Page I of]
Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 10 of 40




          Some mediators ask for a deposit before mediation starts which is subject to a refund
          for unused time.

     o    Private Mediation: This is mediation where the parties pay the mediator's regular
          fees and may choose a mediator outside the court's panel.

•    Arbitration -A neutral person (arbitrator) hears arguments and evidence from each side
     and then decides the outcome of the dispute. Arbitration is less formal than a trial and the
     rules of evidence are often relaxed. Arbitration is effective when the parties want
     someone other than themselves to decide the outcome.

     o    Judicial Arbitration Program (non-binding): The judge can refer a case or the
          parties can agree to use judicial arbitration. The parties select an arbitrator from a list
          provided by the court. If the parties cannot agree on an arbitrator, one will be
          assigned by the court. There is no fee for the arbitrator. The arbitrator must send the
          decision (award of the arbitrator) to the court. The parties have the right to reject the
          award and proceed to trial.

     o    Private Arbitration (binding and non-binding) occurs when parties involved in a
          dispute either agree or are contractually obligated. This option takes place outside of
          the courts and is normally binding meaning the arbitrator's decision is final.

                         Mediation Service Programs In Alameda County
Low cost mediation services are available through non-profit community organizations.
Trained volunteer mediators provide these services. Contact the following organizations for
more information:


SEEDS Community Resolution Center
2530 San Pablo Avenue, Suite A, Berkeley, CA 94702-1612
Telephone: (510) 548-2377      Website: www.seedscrc.org
Their mission is to provide mediation, facilitation, training and education programs in our
diverse communities - Services that Encourage Effective ll,ialogue and Solution-making.


Center for Community Dispute Settlement
291 McLeod Street, Livermore, CA 94550
Telephone : (925) 373-1035     Website: www.trivalleymediation.com
CCDS provides services in. the Tri-Valley area for all of Alameda County.


For Victim/Offender Restorative Justice Services
Catholic Charities of the East Bay: Oakland
433 Jefferson Street, Oakland, CA 94607
Telephone : (510) 768-3100        Website: www.cceb.org
Mediation sessions involve tltt:: yuuth, victim, auJ family   mernbe1s wu1k   toward a mutually
agreeable restitution agreement.




ADR Info Sheet.Rev. 12/15/10                                                                Page2of2
                   Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 11 of 40



                                                                                                                                            ALAADR-001
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nama, Stale Bar number, and addrass)                                                     FOR COURT VSE ON~ Y




                    TELEPHONE NO.:                              Ffv/. NO. (Options/):
          E-MAIL AOORESS (Optional):
              ATTORNEY FOR (Namo) :

SUPERIOR COURT OF CALIFORNIA, ALAMEDA COUNTY
                  STREET ADDRESS:
                  MAILING ADDRESS:
                 CITY AND ZIP CODE:
                      BRANCH NAME

PLAINTIFF/PETITIONER:
DEFENDANT/RESPONDENT:

                                                                                                              CASE NUMBER:

STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)
AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS


               INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.

     This stipulation is effective when :
      •     All parties have signed and filed this stipulation with the Case Management Conference Statement at least 15 days before the
            initial case management conference.
      •     A copy of this stipulation has been received by the ADR Program Administrator, 24405 Amador Street, Hayward, CA 94544 or
            Fax to (510) 267-5727.

1.   Date complaint filed : _ _ _ _ _ _ _ _ _ __ An Initial Case Management Conference Is scheduled for:

     Date:                                            Time:                                        Department:

2.   Counsel and all parties certify they have met and conferred and have selected the following ADR process (check one):

     0     Court mediation                  0    Judicial arbitration
     0      Private mediation               0    Private arbitration

3.   All parties agree to complete ADR within 90 days and certify that:
     a.    No party to the case has requested a complex civil litigation determination hearing;
     b.    All parties have been served and intend to submit to the jurisdiction of the court;
     c.    All parties have agreed to a specific plan for sufficient discovery to make the ADR process meaningful;
     d.    Copies of this stipulation and self-addressed stamped envelopes are provided for returning endorsed filed stamped copies to
           counsel and all parties;
     e.    Case management statements are submitted with this stipulation;
     f.    All parties will attend ADR conferences; and,
     g.    The court will not allow more than 90 days to complete ADR.

I declare under penalty of perjury under the laws of the Slate of California that the foregoing is true and correct.

Date:



                  (TYPE OR PRINT NAME)
                                                                        ►----------------
                                                                                   (SIGNATURE OF PLAINTIFF)



Date:



                                                                        ►----------------
                                                                                                                                                        Pa e 1 of 2
 Form Approved for Mandatory Use
    Supel1or Court of Cellfomle,       STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                                          Cal. Rules of Court,
                                                                                                                                           rule 3.221(•)(4)
       County of Alameda
ALA ADR--001 [New January 1, 2010)
                                       AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
                   Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 12 of 40



                  (TYPE OR PRINT NAME)                      (SIGNATURE OF ATTORNEY FOR PLAINTIFF)

                                                                                                                     ALA ADR-001
                                                                                                    CASE NUMBER. :
PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:



Date:



                                                        ►----------------
                  (TYPE OR PRINT NAME)                            (SIGNATURE OF DEFENDANT)



Date:



                                                        ►---------------
                  (TYPE OR PRINT NAME)                            (SIGNATURE OF ATTORNEY FOR DEFENDANT)




                                                                                                                             Pa e2of2
 Form Approved for Mandatory Use
    Superior Court of Callfomla,    STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                   Cal. Rulos of Court,
       County of Alameda
                                                                                                                 rule 3,221(a)(4)
ALA AOR-001 !New January 1, 2010)
                                    AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
                 Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 13 of 40


                                                                                                                                                              CM-010
 ATTORNEY OR PARTY \MTHOlJT ATTORNEY (Nam&, SIBIB Bar numb6r, atld ac11:1ress):
                                                                                                                              FOR COURT USE ONLY
  ADANTE D. POINTER, ESQ., SBN 236229; POINTER & BUELNA, LLP
  1901 Harrison St, Ste. 1140, Oakland CA 94612; ANN M. KARIUKI, ESQ., SBN 283306
                                                                                                                   E NDORSED
                                                                                                                           FILED
                               510-929-5400             FAX NO. (Opiionsl): 510-929-5400
            TELEPHONE NO. :                                                                                     ALAMEDA COUNTY
     ATTORNEY FOR /Name/:      Plaintiffs WHITSON HUNTER and D'HANTE JACKSON
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ALAMEDA                                                                        JUL O7 2021
  STREET ADDRESS: 24405 Amador Street
  MAILING ADDRESS:
 c1TY ANO z1P cooi:: Havward,
                            CA 94544
                                                                                                          ( LEAi~D~{~1_;,e3'<5g~~fOUAT
      BRANCH NAME: CIVIL DIVISION                                                                         fy                                      Deputy
 CASE NAME:
  VVHITSON HUNTER, et al. , v. HINES GS PROPERTIES LLC


 [E]
        CIVIL CASE COVER SHEET
         Unlimlted        D Limited
                                                Complex Case Designation
                                             D Counter              D Joinder         CASE                        NUMFfG2 11 0 4 0 2 2
         (Amount            (Amount
                                            Filed with first appearance by defendant JUDGE:
         demanded           demanded is
                                                (Cal. Rules of Court, rule 3.402)      DEFT.:
         exceeds $25,000)   $25,000)
                              Items 1-6 below must be completed (see instructions on page 2).
  1. Check one box below for the case type that best describes this case:
      Auto Tort                                                Contract                                   Provlslonatly Complex Civil Litigation
     D        Auto (22)                                        D       Breach of contract/warranty (06)   (Cal. Rules of Court, rules 3.400-3.403)
     D        Uninsured motorist (46)                          D       Rule 3,740 collections (09)        D      Antit,vsVTrade regulatlon (03)
      Other Pl/PO/WO (Personal Injury/Property                D        Other collections (09)             D      Const,vction defect (10)
      Damage/Wrongful Dealh) Tort                             D        Insurance coverage (18)            D Mass tort (40)
     D    Asbestos (04)                           c::J Other contract (37)                                D      Securities fitigatlon (28)
     D    Product liability (24)                  Real Property                                           D      EnvironmentalfToxlc tort (30)
     D Medical malpractice <45)                   D Eminent domain/Inverse                                D      Insurance coverage claims arising from the
     D    Other Pf/PONVD (23)                           condemnation (14)                                        above listed provisionally complex case
                                                                                                                 types (41)
     Non-PUPO/WO (Other) Tort                                 D
                                                        Wrongful eviction (33)                            Enforcement of Judgment
     D Business torVunfair business practice (07) D Other real property (26)                              D      Enforcement of Judgment (20)
     D    Civil rights (08)                       Unlawful Detainer                                       Mlscallaneous Civil Complaint
     D Defamation (13)                            D Commercial (31)                                       0 RIC0(27)
     D Fraud (16)                                 D Residential (32)                                      D      Other complaint (not specified above) (42)
     D Intellectual property (19)                 D Divgs (38)                                            Mlscetlaneous Civil Petition
     D    Professional negligence (25)            Judicial Review
     D Other non-Pl/PD/WO tort (35)               D Asset forfeiture (05)                                 D     Partnership and corporate govemance (21)
     Employment                                               D
                                                        PeUUon re: arbitration award (11)                 D     Other petitlon (not specffied above) (43)
     D Wrongful tennination (36)                  D Writ of mandate (02)
     [!J Other employment (15)                                LJ
                                                        Other judicial review (39)
2.  This case         D
                      is     [TI is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.     D  Large number of separately represented parties        d.                 D
                                                                              Large number of witnesses
   b.     D  Extensive motion practice raising difficult or novel e.                  D
                                                                              Coordination with related actions pending in one or more
             issues that will be time-consuming to resolve                    courts in other counties, states, or countries, or in a federal
   c.     D  Substantial amount of documentary evidence                       court
                                                                   f. D       Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. 00 monetary b.                       D
                                                                           nonmonetary; declaratory or injunctive relief c.          punitive        D
4. Number of causes of action (specify): FOUR
5. This case          D
                      is     [TI is not a class action suit.
                        own rel~ed cases, file and serve a notice of related case. (You may use
        --t~+---4-~2,=-=0~;,J,,:..l
                                   PE OR PRINT NAME


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code), (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule .
 • If this case is complex under rule 3.400 et seq, of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                            Page 1 ol 2
Fem> Adop:od tot Mandatol)I u ..
                                                                CIVIL CASE COVER SHEET                            Cal, RulH ol COW\ Nies 2.30, 3.220, 3.4 ~.-403, 3.740;
Judicial Coundl ol Cal~omia                                                                                              cat. StaMI/GI ol JuaJclaJ Admlniswuon, std. 3, 10
CM.010 (Rev. J~ 1, 2007)                                                                                                                               www.c:ourts.cs.gov
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 14 of 40




 1    ADANTE D. POINTER, ESQ., SBN 236229                                  ENDORSED
   POINTER & BUELNA, LLP                                                  FILED
 2 LA WYERS FOR THE PEOPLE                                            ALAMEDA COUNTY
   Wells Fareo Center
 3 190 I Harrison St., Suite 1I 40,                                         JUL O7 2021
   Oakland, California 94612
 4 Tele~hone: (510) 929-5400
   Email: APointer@LawyersFTP.com
                                                                   CLERK   ~NtffiEti-G5's'f>~URT
                                                               By                            .
 5                                                                                        Doputy

   ANN M. KARIUKI, ESQ., SBN 283306
 6
   LAW OFFICES OF ANN M. KARIUKI
   2831 Telegraph Ave
 7 Oakland, CA 94609
   Telephone: (510) 519- 7264
 8 Facs1mile: (510) 217-3470
   Email: ann@lawofficesofamk.com
 9

10

11                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
12                            IN AND FOR THE (:OUNTY OF ALAMEDA
13

14    WHITSON HUNTER, D'HANTE JACKSON,            )    CASE NO.:     RG2110 4 0 2 2
      individuals;                                )
15                                                )    COMPLAINT FOR:
                                  Plaintiffs,     )
16                                                )      1. DISCRIMINATION IN
17                   v.                           )         VIOLATION OF FERA (RACE);
                                                  )      2. HARASSMENT IN VIOLATION
18    HINES GS PROPERTrES LLC, a corporation;     )         OF FERA (RACE);
      DOES 1-100,                                 )      3. FAILURETOPREVENT
19                                                )         HARASSMENT;
                                  Defendants.     )      4. INTENTIONAL INFLICTION
20                                                )         OF EMOTIONAL DISTRESS;
21                                                )
                                                  )
22                                                )
                                                  )         DEMAND FOR JURY TRIAL
23                                                )
                                                  )
24
                                                  )
25                                                )

26
27

28
                                                -1 -
      COMPLAlNT FOR DAMAGES
  Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 15 of 40




 1          Plaintiffs WHITSON HUNTER and D'HANTE JACKSON complain and plead as follows:

 2                                      GENERAL ALLEGATIONS

 3                  Plaintiffs WHITSON HUNTER and D'HANTE JACKSON ("Plaintiffs") are

 4 African-American men residing in the State of California and at all relevant times work/worked for

 5 HINES GS PROPERTIES LLC, in the County of Alameda, California.
 6          2.      At all relevant times, Defendant HINES GS PROPERTIES LLC, ("Defendant"

 7 hereinafter, "HINES") was and now is registered and doing business in the State of California with

 8 regional business offices located at 101 California Street, Suite 1000, San Francisco, CA 94111.

 9 On infonnation and belief, HINES is a contractor for FACEBOOK, INC. (hereinafter "Facebook"),

10 hired to perform services and/or manage Facebook's building facilities located at the Facebook

11 Fremont Dumbarton Campus in Fremont, California 94555.

12          3.      The true names and capacities of Defendants sued herein as Does 1 through l 00,

13 inclusive, are unknown to Plaintiffs, but Plaintiffs will amend this Complaint when and if the true

14 names of said Defendants become known to them. Plaintiffs are infornied and believe and based

15 thereon allege that each of the Defendants sued herein as a Doe is responsible in some manner for

16 the events and happenings herein set forth and proximately caused injury and damages, and any

17 reference to "Defendant" shall mean "Defendant and each of them."

18          4.      Plaintiffs are informed and believe, and on that basis allege, that each Defendant,

19 including each of the DOE defendants, was the agent, ostensible agent, servant, aider and abettor,
20 co-conspirator, partner, joint venturer, representative and/or associate of each defendant, and was at
21 all times relevant herein acting within the course and scope of his, her or its authority as agent,

22 ostensible agent, servant, aider and abettor, co-conspirator, partner, joint venturer, representative

23 and/or associate, and with the knowledge, authorization, consent, permission, and/or ratification of

24 each defendant. On information and belief, all actions of each Defendant alleged herein were
25 ratified and approved by the officers and/or managing agents of each defendant, whether DOE or

26 otherwise.

27 ///
28 ///
                                                      -2-
     COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 16 of 40

                                                                                                            l
 1                                     FACTUAL BACKGROUND
 2           Whitson Hunter

 3           5.     At all relevant times, Plaintiff Whitson Hunter (hereinafter "Plaintiff Hunter" or

 4 "Mr. Hunter") was and is a resident of Alameda County.

 5           6.     Plaintiff Hunter received early training in construction and maintenance work from

 6 his father, who purchased, renovated and sold homes in Oakland, California when he was growing
 7 up. From approximately eight years old, Plaintiff helped out on his father's construction projects

 8 by digging ditches, doing demolition work, and he also received general training on HV AC and

 9 plumbing systems.

10           7.     Prior to his position with HINES, Plaintiff Hunter was employed by the City of

11 Oakland at the Lake Merritt Boating Center, as a Park Attendant from 2015 to 2019. During this

12 same time frame, Plaintiff Hunter was also employed on a part-time basis as an Associate at The

13 Home Depot in various capacities for approximately four years.
14           8.     In approximately August 2019, Plaintiff Hunter learned that Hines was hiring an

15 entry-level position in the Bay Area. Plaintiff Hunter forwarded his resume for consideration for

16 the position. Shortly thereafter, Plaintiff was contacted for an interview with three managers from
17 Hines. After this screening process, Plaintiff Hunter was provided a link to fonnally submit his

18 application for the Hines Utility Engineer position. In September 2019, Plaintiff Hunter received
19 an offer for the position with Hines at Facebook's Fremont Dumbarton Campus in Fremont, CA,
20 and was ultimately hired on October 7, 2019.

21           9.     Plaintiff Hunter's primary job duty as a Hines Utility Engineer was providing

22 preventative maintenance of Facebook Inc.'s buildings on its Fremont campus. Upon arriving for

23 his first day of employment at the Facebook Fremont campus, Plaintiff Hunter was instructed to
24 shadow his fellow co-workers as part of his training. Plaintiff's on-the-job training included
25 getting familiar with the buildings and where certain key things were located like: utility closets,

26 gas and water valves, etc.

27           10.    In the first couple of months of his employment, Plaintiff Hunter does not recall any

28 fonnal or standardized training provided by Hines or Facebook, other than the initial orientation

                                                      -3-
      COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 17 of 40




 1 provided to all employees before coming onto the Facebook campus.

 2           11.    Plaintiff Hunter soon learned that he was the only African-American employed by

 3 Hines at the Facebook Fremont campus. Plaintiff initially perceived the position with Hines and

 4 Facebook as an opportunity of a lifetime, but within a few months of starting the position, it turned

 5 into an unbearable environment that caused him great distress.

 6           12.    Plaintiff Hunter was exposed to an unprofessional and racially hostile work

 7 environment, which only intensified over the duration of his employment. On his first day of

 8 employment, Plaintiff shadowed a fellow co-worker named David Castaneda, who was an
 9 Apprentice Utility Engineer. Mr. Castaneda asked Plaintiff "who did you know to get this job" and
10 "Are you John Jordan's snitch?". Plaintiff Hunter did not know what to make of Mr. Castaneda's

11 questions.

12           13.    During his first month of employment, Plaintiff Hunter also shadowed another

13 Apprentice named Josue Castro. When Mr. Castro made small talk, he consistently and casually

14 used the word "Nigger" in his conversations with Plaintiff. Plaintiff was shocked that Mr. Castro

15 used this type of language in the workplace, and with such ease and comfort. Mr. Castro also told

16 Plaintiff Hunter that his uncle works for Hines and helped him obtain the position with the

17 company.
18           14.    David Castaneda made frequent unsolicited comments about Black people to Mr.

19 Hunter. Castaneda's comments were uninvited and seemed calculated to intimidate Mr. Hunter.
20 For example, around January 2020, Castaneda mentioned to Plaintiff Hunter that Hines had another

21 Black employee before Plaintiff was hired, but he was tenninated because "he did not fit in".

22 Shortly thereafter, when Plaintiff D'Hante Jackson was hired by Hines, Mr. Castaneda told

23 Plaintiff Hunter that he was surprised that he did not know Plaintiff Jackson because they were

24 both Black men and from the City of Oakland.
25           15.    In February 2020, during an engineering team meeting, Plaintiff Hunter was offered

26 an overtime shift by the Hines supervisor, Chief Sean Bayone. Unfortunately, Plaintiff Hunter had

27 to turn it down due to pre-existing plans to celebrate his girlfriend's upcoming birthday and

28 Valentine's Day. Josue Castro who was present at the meeting blurted out to Plaintiff; "now that

                                                     -4-
      COMPLAINT FOR DAMAGES
  Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 18 of 40




 1 you got that Facebook money, you can take your girl out and buy her something nice".

 2          16.    After the meeting, Plaintiff Hunter told Chief Sean Bayone that he was highly

 3 offended by Mr. Castro's comment during the meeting. While Chief Bayone stated that Josue's

 4 comments were out of line, no immediate reprimand or follow-up was pursued. This lack of action

 5 would become a pattern with respect to unprofessionalism on the Hines team, as well as

 6 harassment that Plaintiffs would endure at the workplace and around the Facebook campus.

 7          17.    Racial insensitivity and harassment became rampant at the Facebook Fremont

 8 Campus and was not limited to the Hines staff. Mr. Hunter experienced the same from the kitchen

 9 staff. When Plain ti ff Hunter ran into Alberto, a member of the kitchen staff in the parking lot,

10 Alberto also made it a point to use the word ''Nigger" during their conversation on multiple

11 occasions. When Plaintiff told Alberto to stop using the word, Alberto responded, "yea,

12 whatever!". Alberto was undeterred as he continued to frequently and freely use inappropriate and

13 racially charged language.
14          18.    Plaintiff Hunter recalls speaking with another contractor named Octavia, a

15 Medallion Coordinator. Octavia was inebriated and told Plaintiffs Hunter and Jackson that he was

16 five percent (5%) Black. Octavia went on to explain that Black people did not know who they are,

17 but he did because he had a DNA test.

18          19.    On another occasion in early March 2020, Plaintiff Hunter was asked to go

19 assemble and install a cabinet located at the kitchen loading dock. When Rfoardo, one of the
20 members of the kitchen staff, saw Plaintiff arrive to put the cabinet together, he exclaimed; "so

21 they sent the Niggers again!". Plaintiff asked Ricardo ''What did you just say?", and Ricardo

22 mumbled to himself and walked off.

23          20.    Throughout these racially charged encounters on the Facebook campus, Plaintiff

24 Hunter began to report his experiences to Hines Chief Sean Bayone, including incidents involving

25 the use of the ''N" word, and insults during business meetings. Plaintiff Hunter also reported being

26 repeatedly assigned tasks outside of his scope of work, which would have resulted in his

27 termination if anything dangerous occurred from handling unauthorized systems. While Chief

28 Bay one admitted in some instances that the conduct reported was improper, it is unclear if the
                                                     -5-
     COMPLAINT FOR DAMAGES
  Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 19 of 40




 1 Chief ever made a record of Plaintiffs' Hunter's complaints as requested. The Hines company

 2 seemed to have a policy of keeping misconduct internal and kept quiet, and Plaintiff Hunter was

 3 instructed not to report these incidents externally to Facebook or anyone else.
 4          21.    Plaintiffs not only endured racist slurs across the Facebook campus, but their mere

 5 presence on the campus was questioned. Even after working on the Fremont campus for months,

 6 Plaintiffs were continuously followed and surveilled while performing their job duties. On one

 7 occasion, Plaintiff Hunter and Jackson were on the roof ofa building removing used air filters

 8 when they noticed an employee of the campus' general contractor, SC Builders intently watching

 9 them. The SC Builders worker took out his phone and appeared to make a phone call. Shortly

10 thereafter, three men (security and another man) came over to the building where Plaintiffs were

11 working and began to photograph Plaintiffs.

12          22.    Plaintiffs watched as these employees racially profiled them while doing their jobs,

13 presumably because they did not think Black men were authorized to be there, despite Facebook's

14 strict security protocols to get onto the Campus. These SC Builders employees later claimed that
15 "[they] were not taking pictures" of Plaintiffs when they realized that Plaintiffs took note of their

16 actions. Shortly after the picture incident, another SC Builders employee singled out Plaintiffs
17 Hunter and Jackson and questioned their presence in another building while they were in full safety

18 gear with badges and hard hats perfonning their duties. The Facebook culture on the Fremont

19 campus treated Mr. Hunter as an uninvited guest who did not belong there. That sentiment lasted

20 from his first day of work and continued unabated.

21          23.    Between June and August 2020, Plaintiff Hunter found himself being followed

22 around the Fremont Facebook Campus by a security guard while performing his job duties.

23 Although the campus has over fifteen (15) buildings, one particular yet to be identified security

24 officer on a bicycle showed up at every building Plaintiff found himself perfonning maintenance or

25 inspection duties.

26          24.    Plaintiffs began to fear for their safety and discussed being each other's point of

27 contact in case an emergency while on the Facebook Campus. Plaintiffs felt unsafe in the

28 workplace and did not know the intention of the security guards, or other contractors that showed

                                                     -6-
     COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 20 of 40




 1 hostility towards Plaintiffs.

 2          25.     Hines management on the Fremont Facebook campus also exhibited racial hostility.

 3 In June 2020, Plaintiff Hunter was having a casual conversation with another Utility employee
 4 named Luis Contreras, when Assistant Chief Mark Watzke interrupted their conversation and

 5 proclaimed that he did not know why, "[Plaintiff] was mad that Black people get shot by police,
 6 because [you] guys do sixty percent (60%) of the crime". Chief Watzke also claimed Black people
 7 were crossbred with Irish blood. Watzke comments went beyond the scope of the conversation the

 8 two men were having and directed aggression towards Plaintiff Hunter.

 9          26.     The hostile work environmeni was widespread on the Facebook campus and only

10 seemed to escalate. On or about August 20, 2020, Plaintiff Hunter was performing his daily

11 building rounds to ensure all major systems were functioning and conducting various readings.

12 Plaintiff went to inspect an ATS system closet in a larger electrical room that was not attached to a

13 building. A key is needed to enter the electrical room. Inside the closet in the electric room,

14 Plaintiff Hunter found a yellow rope that was tied into a noose and hanging at eye level. Plaintiff

15 Hunter was shocked by what he saw, as there was no apparent reason for the rope to be there or for

16 it to be tied into a noose. Plaintiff Hunter decided to take a photo of the noose but left it

17 undisturbed in the closet.

18          27.     After finding the noose in the electrical closet, Plaintiff Hunter called Plaintiff

19 Jackson to advise him of what he found. Up to that point, any reports by Plaintiffs to Hines
20 management were swept under the rug, and no direct answer or affirmative steps were taken to
21 address the illegal conduct in the workplace. Nevertheless, Plaintiff Jackson agreed that Plaintiff

22 Hunter should make a report because of the historical context and potential threat of this hate

23 symbol. Plaintiff Hunter called and sent a photo of the noose to Hines Chief Sean Bayone.
24          28.     Initially, Bayone seemed to be concerned of the noose finding, and asked where it

25 was located. However, shortly thereafter, Chief Bayone concluded the rope was not a noose and

26 suggested that it may have already been in the closet. Chief Bayone asked Plaintiff Hunter to take
27 it down. Plaintiff Hunter decided to do some research and he went into every closet similar in

28 nature on the Facebook campus to see if there was any other rope hung in a similar fashion.

                                                       -7-
     COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 21 of 40




 1 Plaintiff did not find any rope of any kind in any of the other electrical closets.

 2           29.    To Plaintiffs' knowledge the Facebook Fremont Campus' electrical closets were

 3 accessible by the Hines engineering team, and presumably the security team, requiring both a

 4 badge and key for entry. Plaintiff Hunter became even more concerned for his well-being on the

 5 Facebook campus and did not return to the closet to take down the noose.

 6           30.    To Plaintiffs' surprise, Hines took absolutely no action in response to Plaintiff

 7 Hunter finding a noose. This incident was also swept under the rug and kept "internal" within

 8 Hines.

 9           31.    Before the noose was found, Plaintiff Hunter felt unsupported, dismissed and

10 marginalized with respect to the race-based treatment he endured due to the lack of action from

11 Hines management. After finding the noose, Plaintiff felt physically unsafe at the Facebook

12 Dumbarton Campus. He experienced amdety and stress from not knowing which of his coworkers,

13 or other contractors, may have hung the noose in place. Indeed, Plaintiff had difficulty eating and
14 relaxing and lost weight due to the anxiety and distress. He felt humiliated due to the continuous
15 degrading conduct directed at him, and his supervisor's failure to do anything to address the

16 situation. Plaintiffs Hunter became angry over the noose incident and the stress and anger

17 extended to his household and family.

18           32.    On a few occasions, Plaintiff Hunter requested that Chief Sean Bayone document

19 his complaints about the racist conduct he was subjected to on the Facebook Fremont Campus. It

20 is unclear whether the Chief documented the conduct and whether upper management did not care

21 to stop or prevent this unlawful conduct. As a result, the harassment continued unabated.

22           D'Hante Jackson
23           33.    Plaintiff Jackson was hired by Hines as a Stationary Engineer at the Facebook

24 Fremont Campus on or about January 5, 2020. Plaintiff had some prior experience working at a

25 Facebook Campus since he previously worked at the main Facebook headquarters in Menlo Park,

26 California for a few months in 2017. In 2017, Plaintiff worked at the Facebook Menlo Park facility

27 under a Medallion's Facility Services contract.

28

      COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 22 of 40




  1           34.    While working at the Facebook Menlo Park campus in 2017, Plaintiff Jackson

 2 learned about a position opening up with Hines for a project in San Francisco. Plaintiff applied for
 3 the position and was hired as a Logistics Facility Coordinator for Hines in San Francisco. The

 4 logistics position was a bit different from the hands•on maintenance engineering work Plaintiff
 5 Jackson had been previously doing. Plaintiff Jackson went on to work as a Facilities Coordinator

 6 on two projects for Hines in San Francisco between 2017 to 2019.

 7            35.    Towards the end of 2019, Plaintiff Jackson learned about an opening for a Utility

 8 position with Hines which was in line with his skills and training. Plaintiff Jackson applied for the

 9 position and tested as a Journeyman•level engineer. Plaintiff Jackson was hired by Hines as a
10 Journeyman Stationary Engineer, and on January 5, 2020, he was placed at the Facebook Fremont

11 Dumbarton Campus.

12            36.    On his first day of work at the Fremont campus, Plaintiff Jackson recognized three

13 Apprentice Utility Engineers, Kevin Gormly, David Castaneda and Kenny Takata, who previously

14 worked on the Facebook Menlo Park campus when Plaintiff briefly worked for Medallion. At the
15 first team meeting, the three Apprentices questioned Plaintiff Jackson about how he got his job,

16 who did he know, and whether he was qualified for the position. Plaintiff Jackson infonned them
17 that he interviewed with the District Manager and was hired. Plaintiff Jackson did not announce

18 that prior to working for Medallion, he had two years of training and certification in HV AC and
19 heating, ventilation and air-conditioning maintenance. The Apprentices did not seem to be
20 satisfied with Plaintiff's response and presumably questioned how Plaintiff Jackson, an African-

21 American man was able to qualify for a journeyman position before they were eligible to do so. In
22 fact, Kenny Takata would follow Plaintiff Jackson around while he completed his tasks and quiz
23 him about the nature and quality of his work.

24           37.     Upon arrival on the Fremont Campus, similar to Plaintiff Hunter's experience, the

25 conversations with the Hines employees immediately went outside the bounds of professionalism
26 and into a toxic zone. Plaintiff Jackson delt with harassing comments from his Hines coworkers on

27 almost a daily basis. As a Journeyman Engineer, Plaintiff would often utilize a Utility Engineer or

28 an apprentice to assist him. However, based on the lack of professionalism and offensive conduct

                                                     ·9-
      COMPLAINT FOR DAMAGE;S




                                                                                            ··- - - -.-- ·-
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 23 of 40




  1 he often experienced, Plaintiff Jackson found himself utilizing Plaintiff Hunter more often because

 2 he had a good work ethic, and he also did not want to deal with the conduct of the other utility

 3 engineers.

 4          38.     On or about February 19, 2020, Plaintiff Jackson and Hunter were dispatched to the

 5 kitchen one evening to fix a priority clog during a busy dining period. Plaintiff Jackson began
 6 working on the sink when Alberto walked in and started yelling at Plaintiffs: "Hey man, what the

 7 Fuck man!", "You don't know what you're doing!", "You Niggers need to stop", "I'm trying to tell

 8 you; I know where the clog is!", "You Niggers don ' t know shit!".

 9          39.     Plaintiff Jackson chose to the ignore the irate behavior and do his job, but Alberto

10 continued to get louder. Plaintiff Jackson asked Alberto to calm down and explained to him that he

11 was there to do his job with Plaintiff Hunter. At some point, Alberto's kitchen manager, Angela

12 heard the commotion and asked what was going on. Plaintiff Jackson asked Angela to step away to

13 talk due to the tension in the kitchen. Plaintiff Jackson explained what was happening to Angela,

14 who instructed Plaintiff to write up a small summary of what occurred and to send it to her.

15 Alberto was removed from the area, and Plaintiff Jackson then returned to the kitchen to complete

16 the task. Later on that day, Plaintiff Jackson followed up with the email to Angela as requested.
17          40.    The day after the incident with Alberto in the kitchen, Chief Bayone approached

18 Plaintiff Jackson and infonned him that he was made aware of his complaint. ChiefBayone told
19 Jackson that if a similar incident occurred again to tell him first so that he did not look bad to his

20 superiors.

21          41.    Similar to Plaintiff Hunter's experience, Josue Castro also regularly spewed out

22 very offensive racial stereotypes about what seemed to be his perception of Black people to

23 Plaintiff Jackson. Josue also casually used the word "Nigger" while talking to Plaintiff Jackson.

24 Plaintiff promptly informed Josue that he did not like Josue's the use of the ''N" word, and to call

25 him by his name; a message that did not resonate for months. On one occasion, Josue told Plaintiff

26 Jackson that "he could move out of the ghetto now." Plaintiff Jackson informed Josue that he does

27 not currently live in a ghetto. Plaintiff Jackson reported Josue's comments and use of the ''N"

28 word to Chief Sean Bayone, whose standard response was that he would take care of it, and that

                                                     -10-
     COMPLAINT FOR DAMAGES
      Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 24 of 40




  1 everyone should be able to come to work and not feel like that. However, there was never any

  2 follow-up from Chief Bayone or upper management.

  3          42.    On another occasion, Plaintiff Jackson needed to gain access/password to get into

  4 the data rooms at the Facebook Fremont Campus. Plaintiff had to travel to Facebook's corporate

  5 headquarters in Menlo Park to obtain the access codes. Chief Sean Bayone told Plaintiff Jackson

  6 to ride with Josue Castro to Menlo Park. On the drive there, Josue decided to play some trap music
  7 from his phone through the car's radio. Plaintiff recalls Josue playing a song entitled "My Nigga"

  8 by rapper YG featuring Jeezy, where the lyrics basically repeated "my nigga" over and over again.

  9 During this drive, Plaintiff felt as if he was trapped inside a cartoon or minstrel show while ot

 10 work.

 11          43.    Josue also decided that he wanted to discuss rap music, and in doing so, told

 12 Plaintiff Jackson a myriad of racially offensive things including: "all us Niggas is good because we

 13 from Oakland", "now you got you a good job, you can get you a couple of baby mamas and live

 14 like a king", "you know how we do from The Town".

15           44.    Plaintiff Jackson again shut down this type of narrative and told Josue, "that's not

· 16 how I do," and Plaintiff again reiterated that he was not his "Nigga", his name was "D'Hante", and
17 he did not want to hear or be called the "N" word. Upon his return to the Facebook Fremont

18 Campus, Plaintiff reported this car incident to Chief Sean Bayone whom Plaintiff Jackson had

19 previously worked with for Hines in San Francisco. Chief Bayone's only response to Plaintiff was
20 that he did not have to ride with Josue anymore.

21           45.    While Plaintiff Jackson enjoyed his job, the Facebook/Hines hostile work

22 environment became very damaging to his mental and emotional wellbeing. Plaintiff Jackson
23 experienced stress on a constant basis as a result of the harassment and unexpected actions of other

24 employees at work. Plaintiff Jackson began to dread returning to the jobsite on a daily basis. He

25 had ruminating thoughts of being hung by a noose at work, as well as nightmares about being hung

26 inside an electrical closet like the one where the noose was found , Plaintiff Jackson was fearful

27 going to work and felt depressed. After the noose incident, Plaintiff Jackson also began to feel

28 understandably mistrustful of his coworkers and became hyper-vigilant about his safety while at
                                                     -11-
      COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 25 of 40




 1 work.

 2           46.    While Plaintiff Jackson had seen some racism in the workplace before, he ignored

 3 the Facebook/Hines' microaggressions he experienced at work because he was happy to be

 4 employed and did not want to lose his job. Nevertheless, when Plaintiff Hunter found a noose in
 5 the electrical closet, Plaintiff Jackson reached a breaking point and could no longer ignore the

 6 racism. Although Plaintiff Jackson had very little confidence in Chief Sean Bayone, he still
 7 encouraged his coworker Plaintiff Hunter to report what he found in the closet. Once again, Chief
 8 Bayone remained passive and/or in denial about the unlawful conduct.

 9           Whitson Hunter and D'Hante Jackson

10           47.    At the end of 2020, Hines ultimately lost the contract with Facebook at the Fremont

11 Dumbarton Campus. On information and belief, CBRE took over the contract at the Facebook

12 Fremont Campus and was able to take on a majority of the Hines employees already servicing that

13 campus . Approximately three employees working at the Facebook Fremont campus were
14 tenninated when the contract switched from Hines to CBRE. Plaintiff Hunter was among those
15 who were laid off.

16           48.    Plaintiff Jackson continues to work at the Fremont campus as a CBRE employee

17 and he still reports to Chief Sean Bayone. Sometime during the month of February 2021, Chief

18 Bayone assigned Plaintiff Jackson to the building where the noose was previously found by

19 Plaintiff Hunter. Plaintiff Jackson had not been near that building since the noose finding in

20 August 2020 and was dismayed that he was assigned this building after what was reported there.

21           49.    Plaintiffs continue to suffer from severe emotional distress related to the racist

22 treatment they encountered and continue to encounter at the Facebook Fremont Dumbarton

23 Campus.

24                                      FffiST CAUSE OF ACTION

25                                  RACE DISCRIMINATION (FEHA)

26           50.    Plaintiffs re-allege and incorporate herein by reference paragraphs 1 through 49,

27 inclusive, of this Complaint as though fully set forth herein.

28           51.    As a proximate result of the wrongful conduct of Defendant, Plaintiffs have

                                                      -12-
      COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 26 of 40




  1 sustained substantial losses in earnings and other employment benefits in an amount according to
 2 proof at the time of trial. As a further proximate result of the wrongful conduct of Defendant,

 3 Plaintiffs have suffered and continue to suffer humiliation, embarrassment, emotional distress and

 4 mental anguish, all to their damages in an amount according to proof at the time of trial

 5                                    SECOND CAUSE OF ACTION

 6                           RACE HARASSMENT IN VIOLATION OF FEHA

 7          52.     Plaintiffs re-allege and incorporate herein by reference paragraphs l through 51,

 8 inclusive, of this Complaint as though fully set forth herein.

 9          53.     During the course of Plaintiffs' employment, Defendant committed unlawful

10 employment practices in violation of Government Code sections 12940 et seq. and failed to prevent

11 the above-alleged acts of race harassment by wholly failing to undertake any prompt and adequate

12 investigation concerning Defendant's unlawful conduct, and by failing to take any action in
13 response to the unlawful conduct of Defendant in violation of Government Code sections 12923

14 andl2940G).
15          54.     As a proximate result of the wrongful conduct of Defendant, Plaintiffs have

16 sustained substantial losses in earnings and other employment benefits in an amount according to

17 proof. As a further proximate result of the wrongful conduct of Defendant, Plaintiffs have suffered

18 and continues to suffer humiliation, embarrassment, emotional distress and mental anguish, all to

19 their damages in an amount according to proof.
20                                    THIRD CAUSE OF ACTION

21    FAILURE TO PREVENT HARASSEMENT IN VIOLATION OF FEHA {RACE /COLOR}
22          55.    Plaintiffs re-allege and incorporate herein by reference paragraphs I through 54,

23 inclusive, of this Complaint as though fully set forth herein.

24          56.    A described above, Defendant Hines committed unlawful employment practices in
25 violation of Government Code sections 12940 et seq. and failed to prevent harassment towards

26 Plaintiffs in violation of Government Code sections 129400) and l 2940(k). Defendant failed to

27 prevent the above-alleged acts of racial hnrnssment and discrimination by wholly failing to

28 undertake any prompt and adequate investigation, and by failing to take any action in response to
                                                    -13-
     COMPLAINT FOR DAMAGES
      Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 27 of 40




  1 the unlawful conduct of its employees and others on the jobsite .

 .2           57.    As a proximate result of the wrongful conduct of Defendant Hines, Plaintiffs were

 3 harassed on the basis of their race and color in violation of Government Code§ I 2940(a).

 4            58.    As a further direct and proximate result of Defendant's conduct, Plaintiffs will

 S suffer additional special damages in the form of lost future earnings, benefits and/or other

 6 prospective damages in an amount according to proof at trial.

 7            59.    As a further proximate result of the wrongful conduct of Defendant, Plaintiffs have

 8 suffered and continue to suffer humiliation, lack of self-confidence, embarrassment, emotional
 9 distress and IJ'}ental anguish, all to their damages in an amount according to proof at the time of

10 trial.
11                                    FOURTH CAUSE OF ACTION

12                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

13           60.    Plaintiffs re-allege and incorporate herein by reference paragraphs 1 through 59,

14 inclusive, of this Complaint as though fully set forth herein.

15           61.    The conduct of Defendant as set forth above was so extreme and outrageous that it

16 exceeded the boundaries of a decent society and lies outside the compensation bargain. Said

17 conduct was intended to cause Plaintiffs severe emotional distress or was done in conscious

18 disregard of the probability of causing severe emotional distress. Said conduct was also in direct

19 violation of California public policy and Government Code section 12965(b).

20           62.    As a proximate result of the wrongful conduct of Defendants, Plaintiffs have

21 suffered and continue to sustain substantial losses in earnings and other employment benefits in an

22 amount according to proof.

23           63.    As a further proximate result of the wrongful conduct of DefendElllts, Plaintiffs have

24 suffered humiliation, lack of self-confidence, embarrassment, emotional distress and mental

25 anguish, all to their damages in an amount according to proof.

26 Ill

27 Ill

28 Ill
                                                     -14-
      COMPLAINT FOR DAMAGES
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 28 of 40




 l                                          PRAYER FOR RELIEF

2           WHEREFORE, Plaintiffs respectf1,illy pray for judgment against Defendant, and each of

3 them, according to proof, as follows:

 4                  a.        For general and special damages, including lost wages, in a sum in excess of

 5                  the minimum jurisdictional limit of this Court, according to proof at trial;

 6                   b.       For interest at the maximum legal rate;
 7
                    c.        For reasonable attorney's fees;
 8
                     d.       For costs of suit incurred herein; and
 9

10                   e.       For such other and further relief as the Court may deem just and proper.

11

12

13
14
      Date: July 7, 2021
                                                     LAWi{;J;i;KAru~
15
                                                              Counsel for Plaintiffs
16
17
18                                       DEMAND FOR JURY TRIAL
             Plaintiffs hereby demand a trial by jury of all issues so triable.
19

20
21 Date: July 7, 2021

22                                                  LA~~=

23                                                            ANNM.          UK.I
                                                              Counsel for Plaintiffs
24
25
26
27
28
                                                       -15-
      COMPLAINT FOR DAMAGES
       Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 29 of 40


 r                                                          7            r                                             7
   Pointer & Buelna, LLP
   Attn: Pointer, Atlante D.
   1901 Harrison St.
   Suite.1140
 L Oakland, CA 94612                                        J            L                                             J


                           Su erior Court of California, Coun                      of Alameda
     Hunter                                                                        No. RG2 I 104022
                                            Plaintiff/Petitioner(s)
                                  vs.                                    NOTICE OF CASE MANAGEMENT
                                                                           CONFERENCE AND ORDER
     Hines GS Pro erties LLC                                                  Unlimited Jurisdiction
                                         Defendant/Respondent(s)
                          Abbreviated Title

 TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 Notice is given that a Case Management Conference has been scheduled as follows:

Date: 01/04/2022         Department: 20                                                  Judge: Paul D. Herbert
rTime: 03:00 PM            Location: Administration Building                             Clerk: Ana Liza Tumonong
                                     Fourth Floor                                        Clerk telephone: (510) 267-6936
                                     1221 Oak Street, Oakland CA 94612                   IE-mail:
                                                                                         Dept20@alamcda.courts.ca.gov
                              Internet: www.alameda.courts.ca.qov                        !Fax: (510) 267-1576

                                                                ORDERS
  1. Plaintiff must:
              a. Serve all named defendants and file proofs of service on those defendants with the court within 60
                 days of the filing oftl1e complaint (Cal. Rules of Court, 3.1lO(b)); and
              b. Give notice of this conference to all other parties and file proof of service.
  2. Defendant must respond as stated on the summons.
  3.   All parties who have appeared before the date of the conference must:
              a. Meet and confer, in person or by telephone as required by Cal. Rules of Court, rule 3.724;
              b.   File and serve a completed Case Management Statement on Form CM-110 at least 15 days before
                   the Case Management Conference (Cal. Rules of Court, rule 3. 725); and
              c.   Post jury fees as required by Code of Civil Procedure section 631.
  4.   If you do not follow the orders above, the court may issue an order to show cause why you should not be
       sanctioned under Cal. Rules of Court, rule 2.30. Sanctions may include monetary sanctions, striking pleadings
       or dismissal of the action.
  5. You are further ordered to appear in person or through your attorney of record at the Case Management
     Conference noticed above. You must be thoroughly familiar with the case and fully authorized to proceed.
     You may be able to appear at Case Management Conferences by telephone. Contact CourtCall, an
     independent vendor, at least three business days before the scheduled conference. Call l-888-882-6878, or fax
     a service request to (888) 882-2946. The vendor charges for this service.
  6.   You may file Case Management Conference Statements by E-Delivery. Submit them directly to the E-
       Delivery Fax Number (510) 267-5732. No fee is charged for this service. For further information, go to
       www.alameda.courts.ca.gov/ff

  7.   The judge may place a Tentative Case Management Order in your case's on-line register of actions before the
       conference. This order may establish a discovery schedule, set a trial date or refer tl1e case to Alternate
       Dispute Resolution, such as mediation or arbitration. Check the website of each assigned department for
       procedures regarding tentative case management orders at www.alameda.courts_. ca.gov/dc.

  Form Approved for Mandatory Use             NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER             Page 1 of 3
  Superior Court of California, County
  of Alameda
  ALA CIV-100 [Rev. 07-01-2015]
      Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 30 of 40




                                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is trne and correct: I am the clerk of the above-named court and not a party to this cause. I served this Notice of Hearing by
placing copies in envelopes addressed as shown hereon and then by sealing and placing them for collection, stamping or metering with prepaid postage,
and mailing on the date stated below, in the United States mail at Alameda County, California, following standard court practices.

                        Executed on 07/12/2021.

                                                                       By
                                                                                                              Deputy Clerk




Form Approved for Mandatory Use                     NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER                                       Page 2 of 3
Superior Court of California, County
of Alameda
ALA CIV-100 [Rev. 07-01-2015]
     Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 31 of 40



 SHORT TITLE:                                                         CASE NUMBER:
                     Hunter VS Hines GS Pro erties LLC                         RG21104022

                                          ADDffiONAL ADDRESSEES



 Law Office of Ann M. Kariuki
 Attn: Kariuki, Ann M.
 2831 Telegraph Ave
 Oakland, CA 94609




Form Approved for Mandatory Use        NOTICE OF CASE MANAGEMENT CONFERENCE AND ORDER       Page 3 of3
Superior Court of California, County
of Alameda
ALA CIV-100 [Rev. 07-01-2015]
Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 32 of 40




                  EXHIBIT "B"
Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 33 of 40




            Exhibit "B"




                                                         35569 l l v I 0995895
       Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 34 of 40



. CT Corporation                                                           Service of Process
                                                                           Transmittal
                                                                           07/16/2021
                                                                           CT Log Number 539912551
 TO:     Meredith Katopodis
         Hines Interests Limited Partnership
         2800 Post Oak Blvd Fl 48
         Houston, TX 77056 -6123


 RE:      Process Served in New York

 FOR:     Hines GS Properties LLC (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


 TITLE OF ACTION:                  WHITSON HUNTER and D'HANTE JACKSON, etc., Pltfs . vs . HINES GS PROPERTIES LLC,
                                   etc., et al. , Dfts .
 DOCUMENT(S) SERVED:

 COURT/AGENCY:                      None Specified
                                    Case# RG21104022
 NATURE OF ACTION:                  Employee Litigation - Discrimination
 ON WHOM PROCESS WAS SERVED:        CT Corporation System , New York, NY
 DATE AND HOUR OF SERVICE:          By Process Server on 07/ 16/2021 at 12:16
 JURISDICTION SERVED :              New York
 APPEARANCE OR ANSWER DUE:          None Specified
 ATTORNEY(S) / SENDER(S):           None Specified
 ACTION ITEMS:                      CT has retained the current log, Retain Date: 07/16/2021, Expected Purge Date:
                                    07 / 21 / 2021

                                    Image SOP

                                    Email Notification, Meredith Katopodis meredith .katopodis@hines.com

                                    Email Notification, Bryana Uresti bryana.uresti@hines.com

                                    Email Notification , LeAnn Cox leann.cox@hines.com

                                    Email Notification, Evan J. McCord evan.mccord@hines .com

                                    Email Notification, Christine Duplessis christine.duplessis@hines.com

                                    Email Notification, Gieun Buk Gieun .Buk@hines.com

                                    Email Notification , Ross Irvin ross. irvin@hines.com

                                    Email Notification, Michelle Balsara michelle .balsara@hines .com


 REGISTERED AGENT ADDRESS:          C T Corporation System
                                    28 Liberty Street




                                                                           Page 1 of 2 / KM
       Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 35 of 40



. CT Corporation                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   07/16/2021
                                                                                                   CT Log Number 539912551
 TO:         Meredith Katopodis
             Hines Interests Limited Partnership
             2800 Post Oak Blvd Fl 48
             Houston, TX 77056-6123


 RE:         Process Served in New York

 FOR:        Hines GS Properties LLC (Domestic State: DE)




                                                  New York, NY 10005
                                                  866-203-1500
                                                  DealTeam@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                   Page 2 of 2 / KM
                Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 36 of 40

                                                                                     I
                                                               (i»~ Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                          Fri, Jul 16, 2021

Server Name:                   RICARDO DELPRATT




Entity Served                  HINES GS PROPERTIES LLC

Case Number                    RG21104022

Jurisdiction                   NY
Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 37 of 40




                  EXHIBIT "C"
            Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 38 of 40




 1   ROBERT J. ROMERO (SBN 136539)
     DAVID I. DALBY (SBN 114750)
 2 HINSHAW & CULBERTSON LLP
     One California Street, I 8th Floor
 3 . San Francisco, CA 94111
     Telephone:    415-362-6000
 4 Facsimile:      415-834-9070

 5 · Attorneys for Defendants
   . Hines Interests LP
 6

 7

 8                                       UNTIED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10

11     WHITSON HUNTER, D'HANTE JACKSON,                   )   Case No. CaseNumber
       individuals,                                       )
12                                                        )   DECLARATION OF JAY BENNETT IN
                      Plaintiff:                          )   SUPPORT OF HINES INTERESTS LP
13                                                        )   REMOVAL TO DISTRICT COURT
              vs.                                         )
14                                                        )
   ·· HINES GS PROPERTIES LLC, a corporation;             ) State Complaint Filed: July 7, 2021
15 . and DOES 1 through 100,                              )
                                                          )
16                                                        )
                      Defendant.                          )
17 ·
       - - -- - - - - - - - - ~ - - - - - '
18
              I, Jay Bennett, declare,
19
              l.      I am a Senior Manager at Hines, and have been employed by Hines GS Properties
20
       LLC ("Hines GS") since 1998. My areas of responsibility at Hines GS include certain aspects of
21
       human resource administration as to several Hines GS affiliated entities. I have personal knowledge
22 ·
     . of the facts recited in this declaration except for those matters stated on information and belief, as to
23
       which I am informed and believe that the matters stated are true.
24
              2.      The defendant entity named in the plaintiffs' complaint, Hines GS, was not the
25
     ·· plaintiffs' employer at the Facebook Fremont location.       I am informed and believe that Hines
26
       Interests Limited Partnership ("Hines Interests L.P.") was the plaintiffs' employer at the Facebook
27
       Fremont location. Hines Interest L.P.'s partnership aiiicles were recorded in the state of Delawai·e.
28

                                                          1
                                   BENNETT DECLARATION IN SUPPORT OF REMOVAL
                                                                                               I 044098\308747453.vl
           Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 39 of 40




 1     At all times relating to the facts alleged in the plaintiffs' complaint, Hines Interests L.P.'s main

 2     corporate office and principal place of business was and is Houston, Texas.
 3             3.      For a period of time including the dates alleged in the plaintiffs' complaint Hines
                                                                                                         7



 4     Interest L. P. had a contract to provide engineering services and facilities management for

 5 Facebook's Fremont location in Fremont, California.             In that capacity, Hines Interests L. P.

·6     employed individuals at the Facebook Fremont location that held the titles of Utility Engineer and/or

 7 _Stationary Engineer, as the plaintiffs described themselves in their complaint. While employed at

 8     the Facebook Fremont site, plaintiff Whitson Hunter was paid $31.3 6 per hour and plaintiff D 'Hante

 9 ·· Jackson was paid $57.02 per hour.

IO             I declare under penalty of perjury under the laws of the State of California that the foregoing

11     is true and correct.
12
       DATED: August 16, 2021
13
                                                                           Jay Bennett
14
15

16

17

18

19

20
21

22

23
24

25

26
27 ,

28 .

                                                          2
                                BENNETT DECLARATION IN SUPPORT OF REMOVAL
                                                                                              I 044098\308747453.vl
         Case 3:21-cv-06316-MMC Document 1 Filed 08/16/21 Page 40 of 40



 1                           CERTIFICATE OF SERVICE
 2   WHITSON HUNTER, D’HANTE JACKSON, individuals v. HINES GS PROPERTIES LLC,
                        a corporation; and DOES 1 through 100
 3

 4                       STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO:
            I am a citizen of the United States and employed in San Francisco, California, at the office of
 5   a member of the bar of this Court at whose direction this service was made. I am over the age of 18
     and not a party to the within actions; my business address is One California Street, 18th Floor, San
 6   Francisco, California 94111.
 7          On August 17, 2021, I served the document(s) entitled NOTICE OF REMOVAL BY
     HINES INTERESTS LIMITED PARTNERSHIP UNDER 28 U.S.C. § 1441 PURSUANT TO
 8   28 U.S.C. § 1332, on the interested parties in this action as stated below:
     Ann M. Kariuki, Esq.
 9   Law Offices of Ann M. Kariuki
     2831 Telegraph Avenue
10   Oakland, CA 94609
     Telephone:     510-519-7264
11   Facsimile:     510-217-3470
     Email: akariukiesq@gmail.com
12
     Adante De Pointer, Esq.
13   Pointer & Buelna
     1901 Harrison Street, Suite 1140
14   Oakland, CA 94601
     Telephone:     510-929-5400
15   Email: apointer@lawyersftp.com
     Attorneys for Plaintiffs
16

17   ☒ (BY MAIL):            I deposited such envelope in the mail at San Francisco, California with
     postage fully prepaid. I am readily familiar with this firm's practice of collection and processing
18   correspondence for mailing. Under that practice it would be placed for collection and mailing, and
     deposited with the U.S. Postal Service on that same day with postage thereon fully prepaid at San
19   Francisco, California, in the ordinary course of business. I am aware that on motion of party served,
     service is presumed invalid if postal cancellation date or postage meter date is more than 1 day after
20   date of deposit for mailing in affidavit.
     ☐ (VIA OVERNIGHT MAIL): I deposited such envelope to be placed for collection and
21   handling, via UPS following our ordinary business practices. I am readily familiar with this business
     practice for collecting and processing correspondence for UPS. On the same day that material is
22   placed for collection, it is picked up by UPS at San Francisco, California.
23   ☐ (BY ELECTRONIC MAIL): By transmitting a true copy thereof to the electronic mail
     addresses as indicated below.
24   ☐ (BY CM/ECF SERVICE):                  I caused such document(s) to be delivered electronically via
     CM/ECF as noted herein.
25
             I declare under penalty of perjury under the laws of the United States that the above is true and
26   correct and was executed on August 17, 2021, at San Francisco, California.

27

28                                                          Sherie McLean
                                                        2
                                                                                           MASTER CAPTION
                                                                                          Case No. CaseNumber
                                                                                             1044098\308846474.v1
